UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14C INFORMATION Information Statement Pursuant to Section 14(c) of the Securities Exchange Act of 1934 Check the appropriate box: [X] Preliminary Information Statement [ ] Definitive Information Statement [ ] Confidential, For Use of the Commission Only (as permitted by Rule 14c-5(d)(2)) DIVERSIFIED RESTAURANT HOLDINGS, INC. (Name of Registrant as Specified in Its Charter) Payment of Filing Fee (Check the appropriate box): [X] No fee required. [_] Fee computed on table below per Exchange Act Rules 14c5(g) and 0-11. Title of each class of securities to which transaction applies: Not Applicable Aggregate number of securities to which transaction applies: Not Applicable Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing is calculated and state how it was determined): Not Applicable Proposed maximum aggregate value of transaction: Not Applicable Total fee paid: Not Applicable [ ] Fee paid previously with preliminary materials: [ ] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the form or Schedule and the date of its filing. (1) Amount previously paid: Not Applicable (2) Form, Schedule or Registration Statement No. Not Applicable Information contained herein is subject to completion or amendment. A Registration Statement on Form 10 relating to these securities has been filed with the Securities and Exchange Commission under the Securities Exchange Act of 1934, as amended . Preliminary Information Statement (Subject to Completion, Dated November 23 , 2016) INFORMATION STATEMENT Diversified Restaurant Holdings, Inc. Common Stock (Par Value $0.00001 Per Share) Diversified Restaurant Holdings, Inc. (“DRH”) is furnishing this information statement in connection with the separation of its Buffalo Wild Wings business from its Bagger Dave’s business through the creation of an independent, publicly traded company, named Bagger Dave’s Burger Tavern, Inc. (“Bagger”), a Nevada corporation. Bagger, through its subsidiaries, owns and operates all of the currently existing Bagger Dave’s restaurants. All of the shares of Bagger common stock owned by DRH will be distributed to the stockholders of DRH (the “Distribution” and, together with the Restructuring, the “Separation”). Bagger is currently a wholly owned subsidiary of DRH. To implement the Separation, DRH will distribute the shares of Bagger common stock on a pro rata basis to the holders of DRH common stock through the Distribution. Each holder of DRH common stock will receive one share of common stock of Bagger for each share of DRH common stock held at 5:00 p.m., Eastern time, on November 23, 2016, the record date for the Distribution. The distribution of Bagger’s shares is expected to be completed after the OTC market closes on December 25, 2016. Immediately after DRH completes the Distribution, Bagger will be an independent, publicly traded company. We expect that, for U.S. federal income tax purposes, no gain or loss will be recognized by you, and no amount will be included in your income in connection with the Distribution. No vote or other action is required by you to receive shares of Bagger common stock in the Separation. You will not be required to pay anything for the new shares or to surrender any of your shares of DRH common stock. We are not asking you for a proxy and you are requested not to send us a proxy or your share certificates. There currently is no trading market for Bagger common stock. We expect to apply to have Bagger’s shares of common stock traded on the over-the-counter market under the ticker symbol “BAGR.” Assuming that FINRA authorizes Bagger’s common stock for listing on the OTC market, we anticipate that a limited market, commonly known as a “when-issued” trading market, for DRH’s common stock will commence on November 24, 2016 and will continue up to and including the Distribution Date (as defined herein). We expect the “regular-way” trading of Bagger’s common stock will begin on the first trading day following the Distribution Date. In reviewing this information statement, you should carefully consider the matters described under the caption “ Risk Factors ” beginning on page 8 . Neither the U.S. Securities and Exchange Commission (“SEC”) nor any state securities commission has approved or disapproved these securities or determined if this information statement is truthful or complete. Any representation to the contrary is a criminal offense. This information statement does not constitute an offer to sell or the solicitation of an offer to buy any securities. The date of this information statement is November , 2016. DRH first mailed this information statement to DRH stockholders on or about November , 2016. 2 TABLE OF CONTENTS Page Note Regarding the Use of Certain Terms 4 Special Note Regarding Forward-Looking Statements 4 Summary 4 Risk Factors 6 The Separation 15 Dividend Policy 20 Management’s Discussion and Analysis of Financial Condition and Results of Operations 21 Business 28 Management 33 Compensation Discussion and Analysis 35 Certain Relationships and Related Party Transactions 35 Ownership of Common Stock by Certain Beneficial Owners and Management 36 Description of Capital Stock 37 Where You Can Find More Information 39 Index to Financial Statements 40 3 NOTE REGARDING THE USE OF CERTAIN TERMS We use the following terms to refer to the items indicated: • “We,” “us,” “our,” “Company”,“Bagger,” and"Bagger Dave's"unless the context requires otherwise, refer to Bagger Dave’s Burger Tavern, Inc., the entity that at the time of the Distribution will hold, through its subsidiaries, the assets and liabilities associated with the Bagger Business, as defined below, and whose shares Diversified Restaurant Holdings, Inc. (“DRH”) will distribute in connection with the Separation. Where appropriate in the context, the foregoing terms also include the subsidiaries of this entity; these terms may be used to describe the Spin Business prior to completion of the Separation. • The “Spin Business” refers to the business, operations, products, services and activities of Bagger. See “Business” for more information. • Except where the context otherwise requires, the term “DRH” refers to Diversified Restaurant Holdings, Inc., the entity that owns Bagger prior to the Separation and that after the Separation will be a separately traded public company consisting of its remaining operations. • The term “Distribution” refers to the distribution of all of the shares of Bagger common stock owned by DRH to stockholders of DRH as of the record date. • Except where the context otherwise requires, the term “Separation” refers to the separation of the Spin Business from DRH and the creation of an independent, publicly traded company, Bagger. • The term “Distribution Date” means the date on which the Distribution occurs. DRH owns, or at the time of the Separation will own, the rights to certain trademarks to which we have or will have rights in the United States for certain periods. This information statement also includes other trademarks of DRH, Bagger and other persons. All trademarks or trade names referred to in this information statement are the property of their respective owners. We own various trademark registrations and applications, and unregistered trademarks. All other trade names, trademarks and service marks of other companies appearing in this prospectus are the property of their respective holders. Solely for convenience, the trademarks and trade names in this information statement may be referred to without the ® and ™ symbols, but such references should not be construed as any indicator that their respective owners will not assert, to the fullest extent under applicable law, their rights thereto. We do not intend to use or display other companies’ trademarks and trade names to imply a relationship with, or endorsement or sponsorship of us by, any other companies. Our fiscal year ends on the last Sunday of the year. SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS We have made statements under the captions “Summary,” “Risk Factors,” “Management’s Discussion and Analysis of Financial Condition and Results of Operations,” “Business” and in other sections of this information statement that are forward-looking statements. In some cases, you can identify these statements by forward-looking words such as “may,” “might,” “will,” “should,” “expects,” “plans,” “anticipates,” “believes,” “estimates,” “predicts,” “potential” or “continue,” the negative of these terms and other comparable terminology. These forward-looking statements, which are subject to risks, uncertainties and assumptions about us, may include projections of our future financial performance, our anticipated growth strategies and anticipated trends in our business. These statements are only predictions based on our current expectations and projections about future events. There are important factors that could cause our actual results, level of activity, performance or achievements to differ materially from the results, level of activity, performance or achievements expressed or implied by the forward-looking statements, including the numerous risks discussed under the caption entitled “Risk Factors.” Although we believe the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, level of activity, performance or achievements. Moreover, neither we nor any other person assumes responsibility for the accuracy and completeness of any of these forward-looking statements. Neither DRH nor we are under any duty to update any of these forward-looking statements after the date of this information statement to conform our prior statements to actual results or revised expectations. SUMMARY This summary highlights information contained elsewhere in this information statement. This summary does not contain all of the information that you should consider. You should read this entire information statement carefully, especially the risks of owning our common stock discussed under “Risk Factors” and our Audited Annual Combined Financial Statements, our Unaudited Interim Combined Financial Statements, our unaudited pro forma combined financial statements and the respective notes to those statements appearing elsewhere in this information statement. Except as otherwise indicated or unless the context otherwise requires, the information included in this information statement assumes the completion of all the transactions referred to in this information statement in connection with the Separation. 4 Business Overview On August 4, 2016, Diversified Restaurant Holdings, Inc. ("DRH" or "the Parent") announced that its Board of Directors unanimously approved a plan to pursue a tax-free spin-off of its Bagger Dave's business. Specifically, DRH will spin-off its 100.0% owned subsidiary, AMC Burgers, Inc. and certain real estate entities into a stand-alone, publicly traded company on the over-the-counter exchange called Bagger Dave's Burger Tavern, Inc., a newly created Nevada company. AMC Burgers, Inc. owns and operates all of the Bagger Dave's Burger Tavern® restaurants and the real estate entities held certain real estate related to the restaurants before the real estate was sold in 2014 and 2015. In connection with the spin-off, DRH will contribute Bagger certain assets, liabilities, and employees currently related to its Bagger Dave's businesses. Additionally, intercompany balances due to/from DRH, which includes amounts from sales, are expected to be contributed to equity. The timing of the spin-off will occur upon the DRH Board of Directors final approval of the separation. DRH decided to spin-off Bagger Dave's after considering all reasonable strategic and structural alternatives, because of the disparity between its two brands Buffalo Wild Wings ("BWW") as franchisee and Burger Dave's as owner and franchisor. Management of Bagger Dave's and DRH agree that the nature of the two concepts vary greatly, and that each will be more valuable and operate more effectively independently. Bagger Dave's is a concept developed by the management team of DRH. In contrast to operating a franchised concept like BWW, Bagger has no development restrictions and it has the flexibility to enhance brand attributes such as logos, trade dress and restaurant design, change its menu offerings and improve its operational model in an effort to better align with guest expectations. To manage these functions effectively, specific resources are required that are not necessary for a franchisee. For example, menu development, purchasing and brand marketing are critical to the success of Bagger Dave's but not necessary for a BWW franchisee since these functions are managed by the franchisor. In addition, with only 19 locations, Bagger Dave's is a start-up brand with high growth potential while BWW is a mature brand and as a franchisee, DRH's organic growth potential is limited to its development rights. Our headquarters are located at 807 W. Front St., Suite B, Traverse City, Michigan 49684. We can also be found on the Internet at www.baggerdaves.com . DRH originated the Bagger Dave's concept with the first restaurant opening in January, 2008 in Berkley, Michigan.Currently, there are 19 Bagger Dave's restaurants in operation, 16 in Michigan, one in Indiana and two in Ohio. Bagger Dave's has the right to the Bagger Dave's concept and has rights to franchise the concept in Illinois, Indiana, Kentucky, Michigan, Missouri, Ohio and Wisconsin. We do not intend to pursue franchise development at this time. Launched in January, 2008, Bagger Dave's is a unique, full-service, ultra-casual restaurant and bar concept. We have worked to create a concept that provides a warm, inviting and entertaining atmosphere through a friendly and memorable guest experience. Bagger Dave's specializes in locally-sourced, never-frozen prime rib recipe burgers, all-natural lean turkey burgers, hand-cut fries, locally crafted beers on draft, hand-dipped milk shakes, salads, black bean turkey chili and much more, delivered in a warm, hip atmosphere with friendly "full" service. The concept differentiates itself from other full-service casual dining establishments by the absence of walk-in freezers and microwaves, thereby substantiating our emphasis on fresh foods. The concept focuses on local flair of the city by showcasing historical photos of the town in which the restaurant resides. Running above the dining room and bar, the concept features an electric train; a feature which was the genesis of Bagger Dave's logo. The guiding principle of the Bagger Dave's brand is to delight our guests through fresh food offerings, exceptional service, and an entertaining atmosphere. The menu focuses on burgers, craft beers and our Belgian-style, fresh-cut fries and is accompanied by a variety of sides, salads, select wines and a unique adult-beverage menu. The Separation On August 4, 2016, DRH announced a plan to distribute to DRH’s stockholders all of the shares of common stock of newly formed Bagger, that would hold the Spin Business. At the time of the Separation Bagger will hold, through its subsidiaries, the assets and liabilities associated with the Spin Business. The Separation will be achieved through the distribution of 100 percent of the outstanding capital stock of Bagger pro rata to holders of DRH common stock on the record date for the Distribution of November 23, 2016. At the effective time of the Distribution, DRH stockholders will receive one share of Bagger common stock for every share of DRH common stock held on the record date. The Separation is expected to be completed on December 25, 2016. Immediately following the Separation, DRH stockholders as of the record date for the Distribution will own 100 percent of the outstanding shares of common stock of Bagger. 5 Following the Separation, Bagger will be an independent, publicly traded company, and DRH will retain no ownership interest in Bagger. Before the Distribution, Bagger and DRH will enter into a Transition Services Agreement which will provide for various administrative and information technology services, that have historically been provided on an intercompany basis. The DRH Board of Directors believes separating our business from DRH’s other businesses is in the best interests of DRH and its stockholders and has concluded the Separation will provide DRH and Bagger with a number of potential opportunities and benefits, including the following: • Strategic and Management Focus .Permit the management team of each company to focus on its own strategic priorities with financial targets that best fit its own business and opportunities. We believe the Separation will enable each company’s management team to better position its businesses to capitalize on developing food service trends, increase managerial focus to pursue its individual strategies and leverage its key strengths to drive performance. The management of each resulting corporate group will be able to concentrate on its core competencies and growth opportunities, and will have increased flexibility and speed to design and implement corporate strategies based on the characteristics of its business. • Investor Choic e .Provide investors, both current and prospective, with the ability to value the two companies based on their distinct business characteristics and make more targeted investment decisions based on those characteristics. Separating the two businesses will provide investors with a more targeted investment opportunity so that investors interested in companies in the casual food market will have the opportunity to acquire stock of Bagger. • Resource Allocation and Capital Deployment .Allow each company to allocate resources, incentivize employees and deploy capital to capture the significant long-term opportunities in their respective markets. The Separation will enable each company’s management team to implement a capital structure, dividend policy and growth strategy tailored to each unique business. Both businesses are expected to have direct access to the debt and equity capital markets to fund their respective growth strategies. The distribution of our common stock as described in this information statement is subject to the satisfaction or waiver of certain conditions. For more information, see “Risk Factors” included elsewhere in this information statement. Corporate Information Bagger was originally incorporated under the laws of the State of Michigan on March 12, 2007 under the name of AMC Burger Tavern, Inc., (“AMC Burger”). Subsequently on May 27, 2016 in anticipation of the separation Bagger was formed under the laws of the State of Nevada, and it acquired all the outstanding common stock of AMC Burger. At the current time, Bagger is a wholly owned subsidiary of DRH, but DRH plans to spin Bagger off, on the terms more specifically described in this information statement. Our principal executive offices are located at 807 W. Front Street, Suite B, Traverse City, Michigan 49684 and our telephone number is (231)486-0527. Our Internet site is www.baggerdaves.com . Our website and the information contained therein or connected thereto is not incorporated into this information statement. RISK FACTORS You should carefully consider each of the following risks and all of the other information contained in this information statement. Some of these risks relate principally to our separation from DRH, while others relate principally to our business and the industry in which we operate or to the securities markets generally and ownership of our common stock. Our business, prospects, results of operations, financial condition or cash flows could be materially and adversely affected by any of these risks. ITEM 1A. RISK FACTORS This Information Statement contains various "forward-looking statements" that are based on current expectations or beliefs concerning future events. Such statements can be identified by the use of terminology such as "anticipate," "believe," "estimate," "expect," "intend," "may," "could," "possible," "plan," "project," "will," "forecast" and similar words or expressions. Our forward-looking statements generally relate to our growth strategy, financial results, sales efforts, franchise expectations, restaurant openings and related expense and cash requirements. Although we believe there is a reasonable basis for the forward-looking statements, our actual results could be materially different. While it is not possible to foresee all of the factors that may cause actual results to differ from our forward-looking statements, such factors include, among others, the risk factors that follow. Investors are cautioned that all forward-looking statements involve risks and uncertainties and speak only as of t he date on which they are made. W e do not undertake any obligation to update any forward-looking statement. 6 Risks Related to Our Business and Industry Our Financial Results Depend Significantly Upon the Success of Our Existing and New Restaurants Future growth in our revenue and profits will depend on our ability to maintain or grow sales and efficiently manage costs in our existing and new restaurants. Currently, we have 19 Bagger Dave'srestaurants.The results achieved by our current restaurants may not be indicative of longer-term performance or the potential market acceptance of our restaurant concepts in other locations. The success of our restaurants depends principally upon generating and maintaining guest traffic, loyalty and achieving positive margins.Significant factors that might adversely affect guest traffic and loyalty and profit margins include: ● economic conditions, including housing market downturns, rising unemployment rates, lower disposable income, credit conditions, fuel prices and consumer confidence and other events or factors that adversely affect consumer spending in the markets we serve; ● competition in the restaurant industry, particularly in the casual and fast-casual dining segments; ● changes in consumer preferences; ● our guests’ failure to accept menu price increases that we may make to offset increases in certain operating costs; ● our reputation and consumer perception of our concepts’ offerings in terms of quality, price, value, ambiance and service; and ● our guests’ actual experiences from dining in our restaurants. Our restaurants are also susceptible to increases in certain key operating expenses that are either wholly or partially beyond our control, including: ● food and other raw materials costs, many of which we cannot effectively hedge; ● compensation costs, including wages, workers’ compensation, health care and other benefits expenses; ● rent expenses and construction, remodeling, maintenance and other costs under leases for our new and existing restaurants; ● compliance costs as a result of changes in regulatory or industry standards; ● energy, water and other utility costs; ● costs for insurance (including health, liability and workers’ compensation); ● information technology and other logistical costs; and ● expenses due to litigation against us. W e May Not Be Able to Manage Our Growth Our expansion strategy will depend upon our ability to drive sustainable improvements in our existing operations. We closed 11 underperforming restaurant locations in 2015 so that we could focus on those locations with the best opportunity for growth. We will not be in a position to open and operate additional restaurants unless we are successful in improving the operations of our current locations, and we do not anticipate any new openings during the remainder of 2016 or in 2017.The potential for future opening of new restaurants will depend on a number of factors, many of which are beyond our control.These factors include, among others, the availability of management, restaurant staff, and other personnel, the cost and availability of suitable restaurant locations, cost-effective and timely planning, design and build out of restaurants, acceptable leasing terms, acceptable financing, and securing required governmental permits. We May Not Be Successful When Entering New Markets When expanding the Bagger Dave's concept, we may enter new markets in which we may have limited or no operating experience.There can be no assurance that we will be able to achieve success and/or profitability in our new markets or in our new restaurants.The success of these new restaurants will be affected by the different competitive conditions, consumer taste, and discretionary spending patterns within the new markets, as well as by our ability to generate market awareness of the Bagger Dave's brand.New restaurants typically require several months of operation before achieving normal levels of profitability.When we enter highly competitive new markets or territories in which we have not yet established a market presence, the realization of our revenue targets and desired profit margins may be more susceptible to volatility and/or more prolonged than anticipated. 7 Competition in the Restaurant Industry May Affect Our Ability to Compete Effectively The restaurant industry is intensely competitive.We believe we compete primarily with regional and local bars, burger establishments, casual dining concept, and fast-casual establishments.Competition from "better burger" establishments has recently been particularly intense.Many of our direct and indirect competitors are well-established national, regional or local chains with a greater market presence than us. Further, some competitors have substantially greater financial, marketing and other resources than us. In addition, independent owners of local or regional establishments may enter the burger-based restaurant business without significant barriers to entry and such establishments may provide price competition for our restaurants.Competition in the casual dining, fast-casual and quick-service segments of the restaurant industry is expected to remain intense with respect to price, service, location, concept and the type and quality of food.We also face intense competition for real estate sites, qualified management personnel and hourly restaurant staff. New Restaurants Added to Our Existing Markets May Take Sales From Existing Restaurants New restaurants added to our existing markets, whether by us or others,may take sales away from our existing restaurants.Because we intend to open restaurants in our existing markets, and others may intend the same, this may impact revenue earned by our existing restaurants. Higher-Than-Anticipated Costs Associated With the Opening of New Restaurants or With the Closing, Relocating, or Remodeling of Existing Restaurants May Adversely Affect Our Results of Operations Our revenue and expenses may be significantly impacted by the location, number and timing of the opening of new restaurants and the closing, relocating and remodeling of existing restaurants.We incur substantial pre-opening expenses each time we open a new restaurant and will incur other expenses if we close, relocate or remodel existing restaurants.These expenses are generally higher when we open restaurants in new markets, but the costs of opening, closing, relocating or remodeling any of our restaurants may be higher than anticipated.An increase in such expenses could have an adverse effect on our results of operations. The Loss of Key Executives Could Affect Our Performance Our success depends substantially on the contributions and abilities of key executives and other team members. The loss of any of our executive officers could jeopardize our ability to meet our financial targets. In particular, we are highly dependent upon the services of T. Michael Ansley and Michael Lichocki. We do not have employment agreements with these individuals or any of our other team members. Our inability to retain the full-time services of any of these people or to attract other qualified executives could have an adverse effect on us, and there would likely be a difficult transition period in finding suitable replacements for any of them. We May Not Be Able to Attract and Retain Qualified Team Members to Operate and Manage Our Restaurants The success of our restaurants depends on our ability to attract, motivate, develop and retain a sufficient number of qualified restaurant team members, including managers and hourly team members.The inability to recruit, develop and retain these individuals may delay the planned openings of new restaurants or result in high team member turnover in existing restaurants, thus increasing the cost to efficiently operate our restaurants.This could inhibit our expansion strategy and business performance and negatively impact our operating results. Fluctuations in the Cost of Food Could Impact Operating Results Our primary food products are fresh ground beef and potatoes.Our food, beverage and packaging costs could be significantly affected by increases in the cost of fresh ground beef, which can result from a number of factors, including but not limited to, seasonality, cost of corn and grain, animal disease, drought and other weather phenomena, increase in demand domestically and internationally, and other factors that may affect availability.Additionally, if there is a significant rise in the price of ground beef, and we are unable to successfully adjust menu prices or menu mix or otherwise make operational adjustments to account for the higher beefprices, our operating results could be adversely affected. Shortages or Interruptions in the Availability and Delivery of Food and Other Supplies May Increase Costs or Reduce Revenue Possible shortages or interruptions in the supply of food items and other supplies to our restaurants caused by inclement weather, terrorist attacks, natural disasters such as floods, drought, and hurricanes, pandemics, the inability of our vendors to obtain credit in a tightened credit market, food safety warnings or advisories, or the prospect of such pronouncements or other conditions beyond our control, could adversely affect the availability, quality and cost of items we buy and the operations of our restaurants.Our inability to effectively manage supply chain risk could increase our costs and limit the availability of products critical to our restaurant operations. Our Success Depends Substantially on the Value of Our Brands and Unfavorable Publicity Could Harm Our Business Multi-unit restaurant businesses such as ours can be adversely affected by publicity resulting from complaints, litigation or general publicity regarding poor food quality, food-borne illness, personal injury, food tampering, adverse health effects of consumption of various food products or high-calorie foods (including obesity) or other concerns.Negative publicity from traditional media or online social network postings may also result from actual or alleged incidents or events taking place in our restaurants. 8 There has been a marked increase in the use of social media platforms and similar devices, including weblogs (blogs), social media websites, and other forms of Internet-based communications which allow individuals access to a broad audience of consumers and other interested persons.Consumers value readily available information concerning goods and services that they have or plan to purchase, and may act on such information without further investigation or authentication.The availability of information on social media platforms is virtually immediate, as is its impact.Many social media platforms immediately publish the content their subscribers and participants can post, often without filters or checks on accuracy of the content posted.The opportunity for dissemination of information, including inaccurate information, is seemingly limitless and readily available.Information concerning our Company may be posted on such platforms at any time.Information posted may be adverse to our interests or may be inaccurate, each of which may harm our performance, prospects or business.The harm may be immediate without affording us an opportunity for redress or correction.Such platforms also could be used for dissemination of trade secret information, compromising valuable company assets.In summary, the dissemination of information online could harm our business, prospects, financial condition and results of operations, regardless of the information's accuracy. Regardless of whether any public allegations or complaints are valid, unfavorable publicity relating to a number of our restaurants, or only to a single restaurant, could adversely affect public perception of the entire brand.Adverse publicity and its effect on overall consumer perceptions of food safety, or our failure to respond effectively to adverse publicity, could have a material adverse effect on our business.We must protect and grow the value of our brand to continue to be successful in the future.Any incident that erodes consumer trust in or affinity for our brand could significantly reduce their value.If consumers perceive or experience a reduction in food quality, service, and ambiance or in any way believe we failed to deliver a consistently positive experience, the value of our brand could suffer. Increases in Our Compensation Costs, Including as a Result of Changes in Government Regulation, Could Slow Our Growth or Harm Our Business We are subject to a wide range of compensation costs.Because our compensation costs are, as a percentage of revenue, higher than other industries, we may be significantly harmed by compensation cost increases.Unfavorable fluctuations in market conditions, availability of such insurance, or changes in state and/or federal regulations could significantly increase our insurance premiums.In addition, we are subject to the risk of employment-related litigation at both the state and federal levels, including claims styled as class action lawsuits, which are more costly to defend.Also, some employment-related claims in the area of wage and hour disputes are not insurable risks. Significant increases in health care costs may also continue to occur, and we can provide no assurance that we will be able to effectively contain those costs.Further, we are continuing to assess the impact of recently-adopted federal health care legislation on our health care benefit costs, and significant increases in such costs could adversely impact our operating results. In addition, many of our restaurant personnel are hourly team members subject to various minimum wage requirements or changes to existing tip credit laws.Mandated increases in minimum wage levels and changes to the tip credit laws, which dictate the amounts an employer is permitted to assume a team member receives in tips when calculating the team member's hourly wage for minimum wage compliance purposes, have recently been and continue to be proposed and implemented at both federal and state government levels.Continued minimum wage increases or changes to allowable tip credits may further increase our compensation costs or effective tax rate. Various states in which we operate are considering or have already adopted new immigration laws, and the U.S. Congress and Department of Homeland Security from time to time consider or implement changes to federal immigration laws, regulations, or enforcement programs as well.Some of these changes may increase our obligations for compliance and oversight, which could subject us to additional costs and make our hiring process more cumbersome, or reduce the availability of potential team members.Although we require all team members to provide us with government-specified documentation evidencing their employment eligibility, some of our team members may, without our knowledge, be unauthorized team members.Unauthorized team members are subject to deportation and may subject us to fines or penalties, and if any of our team members are found to be unauthorized, we could experience adverse publicity that negatively impacts our brand and may make it more difficult to hire and keep qualified team members.Termination of a significant number of team members that, unbeknownst to us, were unauthorized team members may disrupt our operations, cause temporary increases in our compensation costs as we train new team members and result in additional adverse publicity.Our financial performance could be materially harmed as a result of any of these factors. Changes in Public Health Concerns and Legislation and Regulations Requiring the Provision of Nutritional Information May Impact Our Performance Government regulation and consumer eating habits may impact our business as a result of changes in attitudes regarding diet and health or new information regarding the health effects of consuming our menu offerings.These changes have resulted in, and may continue to result in, the enactment of laws and regulations that impact the ingredients and nutritional content of our menu offerings, or laws and regulations requiring us to disclose the nutritional content of our food offerings.For example, a number of states, counties and cities have enacted menu labeling laws requiring multi-unit restaurant operators to disclose certain nutritional information available to guests, or have enacted legislation restricting the use of certain types of ingredients in restaurants.The U.S. health care reform law included nation-wide menu labeling and nutrition disclosure requirements as well, and our restaurants will be covered by these national requirements when they go into effect. The final rule was published on December 1, 2014 and required implementation by end of 2016. Although the federal legislation is intended to preempt conflicting state or local laws on nutrition labeling, until we are required to comply with the federal law, we will be subject to a patchwork of state and local laws and regulations regarding nutritional content disclosure requirements.Many of these requirements are inconsistent or are interpreted differently from one jurisdiction to another.The effect of such labeling requirements on consumer choices, if any, is unclear at this time.We cannot make any assurances regarding our ability to effectively respond to changes in consumer health perceptions or our ability to successfully implement the nutrient content disclosure requirements and to adapt our menu offerings to trends in eating habits.The imposition of menu-labeling laws could have an adverse effect on our results of operations and financial position, as well as the restaurant industry in general. 9 Multiple jurisdictions in which we operate could adopt recently enacted requirements that require us to adopt and implement a Hazard Analysis and Critical Control Points ("HACCP") system for managing food safety and quality.HACCP refers to a management system in which food safety is addressed through the analysis and control of potential hazards from production, procurement and handling, to manufacturing, distribution and consumption of the finished product.We expect to incur certain costs to comply with these regulations, and these costs may be more than we anticipate.If we fail to comply with these laws or regulations, our business could experience a material adverse effect. Further, growing movements to change laws relating to alcohol may result in a decline in alcohol consumption at our restaurants or increase the number of dram shop claims made against us, either of which may negatively impact operations or result in the loss of liquor licenses. Changes in Consumer Preferences or Discretionary Consumer Spending Could Harm Our Performance Our success depends, in part, upon the continued popularity of our hamburgers and turkey burgers, other food and beverage items and the appeal of our restaurant concept.We also depend on trends toward consumers eating away from home.Shifts in these consumer preferences could negatively affect our future profitability.Such shifts could be based on health concerns related to the cholesterol, carbohydrate, fat, calorie or salt content of certain food items, including items featured on our menu.Negative publicity over the health aspects of such food items may adversely affect consumer demand for our menu items and could result in a decrease in guest traffic to our restaurants, which could materially harm our business.In addition, our success depends, to a significant extent, on numerous factors affecting discretionary consumer spending, general economic conditions (including the continuing effects of the recent recession), disposable consumer income, and consumer confidence. A decline in consumer spending or in economic conditions could reduce guest traffic or impose practical limits on pricing, either of which could harm our business, financial condition, operating results or cash flow. Our Inability to Renew Existing Leases or Enter Into New Leases For New or Relocated Restaurants on Favorable Terms May Adversely Affect Our Results of Operations As of September 25, 2016, all of our restaurants are located on leased premises and are subject to varying lease-specific arrangements.For example, some of the leases require base rent that is subject to increase based on market factors, and other leases include base rent with specified periodic increases.Some leases are subject to renewals, which could involve substantial increases.Additionally, a few leases require contingent rent based on a percentage of gross sales. When our leases expire in the future, we will evaluate the desirability of renewing such leases.While we currently expect to pursue all renewal options, no guarantee can be given that such leases will be renewed or, if renewed, that rents will not increase substantially.The success of our restaurants depends in large part on their leased locations.As demographic and economic patterns change, current leased locations may or may not continue to be attractive or profitable. Possible declines in trade areas where our restaurants are located or adverse economic conditions in surrounding areas could result in reduced revenue in those locations.In addition, desirable lease locations for new restaurant openings or for the relocation of existing restaurants may not be available at an acceptable cost when we identify a particular opportunity for a new restaurant or relocation. Economic Conditions Could Have a Material Adverse Impact on Our Landlords in Retail Centers in Which We Are Located Our landlords may be unable to obtain financing or remain in good standing under their existing financing arrangements, resulting in failures to pay required construction contributions or satisfy other lease covenants to us.If our landlords fail to satisfy required co-tenancies, such failures may result in us terminating leases or delaying openings in these locations.Also, decreases in total tenant occupancy in retail centers in which we are located may affect guest traffic at our restaurants.All of these factors could have a material adverse impact on our operations. A Decline in Visitors to Any of the Business Districts Near the Locations of Our Restaurants Could Negatively Affect Our Restaurant Sales Some of our restaurants are located near high-activity areas such as retail centers, big-box shopping centers and entertainment centers.We depend on high visitor rates at these businesses to attract guests to our restaurants.If visitors to these centers decline due to economic conditions, closure of big-box retailers, road construction, changes in consumer preferences or shopping patterns, changes in discretionary consumer spending or otherwise, our restaurant sales in these areas could decline significantly and adversely affect the results of our operations. 10 Because Many of Our Restaurants are Concentrated in Local or Regional Areas, We are Susceptible to Economic and Other Trends and Developments, Including Adverse Weather Conditions, in These Areas Our financial performance is highly dependent on restaurants located in Ohio, Indiana, and Michigan.As a result, adverse economic conditions in any of these areas could have a material adverse effect on our overall results of operations.In recent years, certain of these states have been more negatively impacted by the housing decline, high unemployment rates and the overall economic crisis than other geographic areas.In addition, other regional occurrences such as local strikes, terrorist attacks, increases in energy prices, adverse weather conditions, droughts or other natural or man-made disasters have occurred.In particular, adverse weather conditions can impact guest traffic at our restaurants, cause the temporary underutilization of certain seating areas, and, in more severe cases, cause temporary restaurant closures, sometimes for prolonged periods. Legal Actions Could Have an Adverse Effect on Us We have faced in the past and could face in the future legal action from government agencies, team members, guests, or other parties.Many state and federal laws govern our industry, and if we fail to comply with these laws, we could be liable for damages or penalties. Further, we may face litigation from guests alleging that we were responsible for an illness or injury they suffered at or after a visit to our restaurants, or alleging that we are not complying with regulations governing our food quality or operations.We may also face employment-related litigation, including claims of age discrimination, sexual harassment, gender discrimination, immigration violations, or other local, state, and federal labor law violations. In light of the potential cost and uncertainty involved in litigation, we may settle matters even when we believe we have a meritorious defense. Litigation and its related costs may have a material adverse effect on our results of operations and financial condition. We May Not Be Able to Obtain and Maintain Licenses and Permits Necessary to Operate Our Restaurants The restaurant industry is subject to various federal, state and local government licensure and permitting requirements, including those relating to the sale of food and alcoholic beverages.The failure to obtain and maintain these licenses, permits and approvals, including food and liquor licenses, could adversely affect our operating results.Difficulties or failure to obtain any required licenses, permits or other government approvals could delay or result in our decision to cancel the opening of new restaurants.Local authorities may revoke, suspend or deny renewal of our food and liquor licenses if they determine that our conduct violates applicable regulations. The Sale of Alcoholic Beverages at Our Restaurants Subjects Us to Additional Regulations and Potential Liability For fiscal year 2015, approximately 13.9% of our consolidated restaurant sales were attributable to the sale of alcoholic beverages.Our restaurants sell alcoholic beverages, and as such,we are required to comply with the alcohol licensing requirements of the federal government, states and municipalities where our restaurants are located.Alcoholic beverage control regulations require applications to state authorities and, in certain locations, county and municipal authorities for a license and permit to sell alcoholic beverages on the premises and to provide service for extended hours and on Sundays.Typically, the licenses are renewed annually and may be revoked or suspended for cause at any time.Alcoholic beverage control regulations relate to numerous aspects of the daily operations of the restaurants, including minimum age of guests and team members, hours of operation, advertising, wholesale purchasing, inventory control and handling, storage and dispensing of alcoholic beverages.If we fail to comply with federal, state or local regulations, our licenses may be revoked and we may be forced to terminate the sale of alcoholic beverages at one or more of our restaurants. In certain states, we are subject to "dram shop" statutes, which generally allow a person injured by an intoxicated person the right to recover damages from an establishment that wrongfully served alcoholic beverages to the intoxicated person.Some dram shop litigation against restaurant companies has resulted in significant judgments, including punitive damages. We May Not Be Able to Protect Our Trademarks, Service Marks, and Trade Secrets We place considerable value on our trademarks, service marks, and trade secrets. We intend to actively enforce and defend our intellectual property, although we may not always be successful. We attempt to protect our recipes as trade secrets by, among other things, requiring confidentiality agreements with our suppliers and executive officers.However, we cannot be sure that we will be able to successfully enforce our rights under our marks or prevent competitors from misappropriating our recipes, nor can we be sure that our methods of safeguarding our information are adequate and effective.We also cannot be sure that our marks are valuable; that using our marks does not, or will not, violate others' marks; that the registrations of our marks would be upheld if challenged; or that we would not be prevented from using our marks in areas of the country where others might have already established rights to them.Any of these uncertainties could have an adverse effect on us and our expansion strategy. We Are Dependent on Information Technology and Any Material Failure of That Technology Could Impair Our Ability to Efficiently Operate Our Business We rely on information systems across our operations, including, for example, point-of-sale processing in our restaurants, management of our supply chain, collection of cash, payment of obligations, and various other processes and procedures.Our ability to efficiently manage our business depends significantly on the reliability and capacity of these systems. The failure of these systems to operate effectively, problems with maintenance, upgrading or transitioning to replacement systems, or a breach in security of these systems could cause delays in guest service and reduce efficiency in our operations.Significant capital investments might be required to remediate any problems. In addition, many businesses have had security breaches which revealed confidential information about their customers. In some cases the customers sued for damages. If our information system is breached we could be involved in litigation and we could sustain losses as a result. 11 Our Ability to Raise Capital in the Future May Be Limited, Which Could Adversely Impact Our Business Changes in our restaurant operations, lower than anticipated restaurant sales, increased food or compensation costs, increased property expenses, acceleration of our expansion plans or other events, including those described in this Registration Statement, may cause us to seek additional debt or equity financing on an accelerated basis.Financing may not be available to us on acceptable terms, and our failure to raise capital when needed could negatively impact our restaurant growth plans as well as our financial condition and the results of operations.Additional equity financing, if available, may be dilutive to the holders of our common stock.Debt financing may involve significant cash payment obligations, covenants and financial ratios that may restrict our ability to operate and grow our business. Our Current Insurance May Not Provide Adequate Levels of Coverage Against Claims We currently maintain insurance that is customary in our industry and required in our leases.However, there are types of losses we may incur that cannot be insured against or that we believe are not economically reasonable to insure against, such as losses due to natural disasters.Such damages could have a material adverse effect on our business and the results of operations.Additionally, there is no assurance that we will be able to maintain our current coverage at acceptable premium rates or that any coverage will be available to us in the future. An Impairment in the Carrying Value of our Fixed Assets or Intangible Assets Could Adversely Affect our Financial Condition and Results of Operations We evaluate the useful lives of our fixed assets and intangible assets to determine if they are definite or indefinite. Reaching a determination on useful life requires significant judgments and assumptions regarding the lease term, future effects of obsolescence, demand, competition, other economic factors (such as the stability of the industry, legislative action that results in an uncertain or changing regulatory environment, and expected changes in distribution channels), the level of required maintenance expenditures and the expected lives of other related groups of assets. We cannot accurately predict the amount and timing of any impairment of assets. Should the value of fixed assets orintangible assets become impaired, there could be an adverse effect on our financial condition and consolidated results of operations. We May Incur Costs Resulting From Security Risks We Face in Connection With Our Electronic Processing and Transmission of Confidential Guest Information We accept electronic payment cards from our guests in our restaurants. For the fiscal year ended December27, 2015, approximately 77.0% of our sales were attributable to credit/debit card transactions, and credit/debit card usage could continue to increase. A number of restaurant operators and retailers have experienced actual or potential security breaches in which credit/debit card information may have been stolen.While we have taken reasonable steps to prevent the occurrence of security breaches in this respect, we may in the future become subject to claims for purportedly fraudulent transactions arising out of the actual or alleged theft of credit/debit card information, and we may also be subject to lawsuits or other proceedings in the future relating to these types of incidents.Proceedings related to theft of credit/debit card information may be brought by payment card providers, banks, and credit unions that issue cards, cardholders (either individually or as part of a class action lawsuit), and federal and state regulators.Any such proceedings could distract our management team members from running our business and cause us to incur significant unplanned losses and expenses. We also receive and maintain certain personal information about our guests and team members. The use of this information by us is regulated at the federal and state levels.If our security and information systems are compromised or our team members fail to comply with these laws and regulations and this information is obtained by unauthorized persons or used inappropriately, it could adversely affect our reputation, as well as the results of operations, and could result in litigation against us or the imposition of penalties.In addition, our ability to accept credit/debit cards as payment in our restaurants and online depends on us maintaining our compliance status with standards set by the PCI Security Standards Council.These standards, set by a consortium of the major credit card companies, require certain levels of system security and procedures to protect our guests' credit/debit card information as well as other personal information.Privacy and information security laws and regulations change over time, and compliance with those changes may result in cost increases due to necessary system and process changes. Failure to Establish and Maintain Our Internal Control Over Financial Reporting Could Harm Our Business and Financial Results. Our management team members are responsible for establishing and maintaining effective internal control over financial reporting. Internal control over financial reporting is a process to provide reasonable assurance regarding the reliability of financial reporting for external purposes in accordance with accounting principles generally accepted in the United States.Because of its inherent limitations, internal control over financial reporting is not intended to provide absolute assurance that we would prevent or detect a misstatement of our financial statements or fraud.Any failure to maintain an effective system of internal control over financial reporting could limit our ability to report our financial results accurately and timely or to detect and prevent fraud.Any failure to remediate a material weakness or the occurrence of additional material weaknesses in internal control over financial reporting could cause a loss of investor confidence and decline in the market price of our stock. 12 Our Inability or Failure to Effectively Manage Our Marketing Through Social Media Could Materially Adversely Impact Our Business. As part of our marketing efforts, we rely on search engine marketing and social media platforms such as Facebook® and Twitter® to attract and retain guests. We also are initiating a multi-year effort to implement new technology platforms that should allow us to digitally engage with our guests and team members and strengthen our marketing and analytics capabilities. These initiatives may not be successful, resulting in expenses incurred without the benefit of higher revenues or increased employee engagement. In addition, a variety of risks are associated with the use of social media, including the improper disclosure of proprietary information, negative comments about our company, exposure of personally identifiable information, fraud, or out-of-date information. The inappropriate use of social media vehicles by our guests or team members could increase our costs, lead to litigation or result in negative publicity that could damage our reputation. Risks Relating to the Separation We may not realize the anticipated benefits from the separation from DRH (the "Separation"), and the Separation could harm our business. We may not be able to achieve the full strategic and financial benefits expected to result from the Separation, or such benefits may be delayed or not occur at all. The Separation is expected to enhance strategic and management focus and provide a distinct investment identity. We may not achieve these and other anticipated benefits for a variety of reasons, including, among others: - The Separation will require significant amounts of management's time and effort, which may divert management's attention from operating and growing our business; - Following the Separation, we may be more susceptible to economic downturns and other adverse events than if we were still a part of DRH; - Following the Separation, our business will be less diversified than DRH's business prior to the Separation; our business will also experience a loss of scale and access to certain financial, managerial and professional resources from which we have benefited in the past; and - The other actions required to separate the respective businesses could disrupt our operations. If we fail to achieve some or all of the benefits expected to result from the Separation, or if such benefits are delayed, our business could be harmed. We have no history of operating as an independent company, and our historical combined financial information is not necessarily representative of the results that we would have achieved as an independent, publicly traded company and may not be a reliable indicator of our future results. Our historical combined financial information included in this registration statement is not necessarily indicative of our future results of operations, financial condition or cash flows, nor does it reflect what our results of operations, financial condition or cash flows would have been as an independent public company during the periods presented. In particular, the historical combined financial registration included in this information statement is not necessarily indicative of our future results of operations, financial condition or cash flows primarily because of the following factors: - Prior to the Separation, our business has been operated by DRH as part of its broader corporate organization, rather than as an independent company. DRH provides support for various corporate functions for us, such as information technology, shared services, medical insurance, procurement, logistics, marketing, human resources, legal, finance and internal audit. - Our historical combined financial results reflect the direct, indirect and allocated costs for such services historically provided by DRH, and these costs may significantly differ from the comparable expenses we would have incurred as an independent company; - Our working capital requirements and capital expenditures historically have been satisfied as part of DRH's corporate-wide cash management and centralized funding programs, and our cost of debt and other capital may significantly differ from that which is reflected in our historical Combined Financial Statements; 13 - The historical combined financial information may not fully reflect the costs associated with the Separation, including the costs related to being an independent public company; - Our historical combined financial information does not reflect our obligations under the various transitional and other agreements we will enter into with DRH in connection with the Separation; and - Currently, our business is integrated with that of DRH and we benefit from DRH's size and scale in costs, employees and vendor and customer relationships. Thus, costs we will incur as an independent company may significantly exceed comparable costs we would have incurred as part of DRH and some of our customer relationships may be weakened or lost. We based allocated expenses from DRH included in this registration statement on available information and assumptions that we believe are reasonable; actual results, however, may vary. In addition, our combined financial information included in this information statement may not give effect to various ongoing additional costs we may incur in connection with being an independent public company. Accordingly, our combined financial statements do not reflect what our results of operations, financial condition or cash flows would have been as an independent public company and is not necessarily indicative of our future financial condition or future results of operations. We have historically operated as a business unit of DRH, and there are risks associated with our separation from DRH. We have historically operated as a business unit of DRH and although our operations within the DRH group have been largely self-sufficient, a number of aspects of our current relationship with DRH will change as a result of our separation from DRH. Among other things, we are negotiating to be released as a co-obligor on a joint and several basis with DRH on its $155.0 million senior secured credit facility, and to have the related liens on our assets released. Additionally, while DRH will remain as a guarantor on 15 of our 19 restaurant lease agreements as of the date of the spin-off, it is unlikely that DRH would serve as a guarantor on any future lease agreements. These and other changes could have an adverse effect on our business and results of operations. We will incur significant costs to create the corporate infrastructure necessary to operate as an independent public company. DRH currently performs many important corporate functions for us, including internal audit, finance, accounting, tax, human resources, procurement, information technology, intellectual property, litigation management, real estate, environmental and public affairs. We are currently allocated a portion of DRH's corporate expenses for these services. Following the Separation, DRH will continue to provide some of these services to us on a transitional basis, generally for a period of up to three years pursuant to a Transition Services Agreement that we will enter into with DRH. DRH may not successfully execute all of these functions during the transition period or we may have to expend significant efforts or costs materially in excess of those estimated under the TransitionServices Agreement. Any interruption in these services could have an adverse effect on our business, results of operations, financial condition and cash flows. In addition, at the end of this transition period, we will need to perform these functions ourselves or hire third parties to perform these functions on our behalf. The costs associated with performing or outsourcing these functions may exceed the amounts reflected in our historical Combined Financial Statements that were incurred as a business segment of DRH. A significant increase in the costs of performing or outsourcing these functions could materially and adversely affect our business, results of operations, financial condition and cash flows. The obligations associated with being a public company will require significant resources and management attention. Currently, we are not directly subject to the reporting and other requirements of the Exchange Act. Following the effectiveness of this registration statement, we will be directly subject to such reporting and other obligations under the Exchange Act. As an independent public company, we are required to, among other things: -Prepare and distribute periodic reports, proxy statements and other stockholder communications in compliance with the federal securities laws; - Have our own Board of Directors and committees thereof, which comply with federal securities laws; - Institute our own financial reporting and disclosure compliance functions; - Establish an investor relations function; - Establish internal policies, including those relating to trading in our securities and disclosure controls and procedures; and - Comply with the rules and regulations implemented by the SEC, the Sarbanes-Oxley Act, the Dodd-Frank Act and the Public Company Accounting Oversight Board. 14 These reporting and other obligations will place significant demands on our management and our administrative and operational resources, including accounting resources, and we expect to face increased legal, accounting, administrative and other costs and expenses relating to these demands that we had not incurred as a segment of DRH. Our investment in compliance with existing and evolving regulatory requirements will result in increased administrative expenses and a diversion of management's time and attention from revenue-generating activities to compliance activities, which could have an adverse effect on our business, results of operations, financial condition and cash flows. Management owns a large percent of the outstanding shares of common stock. Following the spin-off, our founder, T. Michael Ansley, will own approximately 41.7% of Bagger Dave’s outstanding common stock, just as he has the same ownership interest in DRH. As a result, T. Michael Ansley will control a large percentage of the outstanding voting shares. This means that other shareholders will find it difficult to pass measures without his approval. It also means that it would be difficult to remove T. Michael Ansley as a director, since he could vote his shares to prevent such actions. Capitalization and Going Concern following the Spin-off . In order to maintain the business as a going concern after the spin-off it will be necessary for Bagger Dave’s to be properly capitalized. As indicated in the footnotes to the financial statements DRH plans to provide initially $2.0 million in capitalization and if that is not sufficient DRH may provide another $1.0 million in capitalization. If this level of capitalization is insufficient to properly capitalize Bagger Dave's, there could be a risk that Bagger Dave’s would be unable to continue as a going concern. Losses incurred by the Company could have a negative impact on stock value. In 2014 we incurred a loss of $8.9 million, in 2015 we incurred a loss of $26.6 million and for the nine months period ending 2016 we incurred a loss of $5.5 million. If we continue to incur losses of this nature this could have a significant negative affect on our stock value and it could ultimately prevent us from being able to continue as a going concern. THE SEPARATION General On August 4, 2016, DRH announced that it was moving forward with a plan to distribute to DRH’s stockholders all of the shares of common stock of Bagger through the Separation, including the Distribution. Bagger is currently a wholly owned subsidiary of DRH and, at the time of the Distribution, Bagger will hold, through its subsidiaries, the assets and liabilities associated with the Spin Business. The Separation will be achieved through the distribution of 100 percent of the outstanding capital stock of Bagger to holders of DRH common stock on the record date of November 23, 2016 through the Distribution. At the effective time of the Distribution, DRH stockholders will receive one share of Bagger common stock for every share of DRH common stock held on the record date. The Separation is expected to be completed on December 25, 2016. Immediately following the Separation, DRH stockholders as of the record date will own 100 percent of the outstanding shares of common stock of Bagger. Following the Separation, Bagger will be an independent, publicly traded company, and DRH will retain no ownership interest in Bagger. As used herein, the “Spin Business” refers to the business, operations, products, services and activities of Bagger and its subsidiaries. See “Business” for more information. As part of the Separation, we will enter into a Transitional Services Agreement to effect the Separation and provide a framework for Bagger’s relationship with DRH after the Separation. The Separation as described in this information statement is subject to the satisfaction or waiver of certain conditions. For a more detailed description of these conditions, see “—Conditions to the Distribution” below. We cannot provide any assurances that DRH will complete the Separation. Reasons for the Separation The DRH Board of Directors believes separating our business from DRH’s other businesses is in the best interests of DRH and its stockholders and has concluded that the Separation will provide DRH and Bagger with a number of potential opportunities and benefits, including the following: • Strategic and Management Focus . Permit the management team of each company to focus on its own strategic priorities with financial targets that best fit its own business and opportunities. We believe the Separation will enable each company’s management team to better position its businesses to capitalize on developing food market trends, increase managerial focus to pursue its individual strategies and leverage its key strengths to drive performance. The management of each resulting corporate group will be able to concentrate on its core competencies and growth opportunities, and will have increased flexibility and speed to design and implement corporate strategies based on the characteristics of its business. 15 • Investor Choice . Provide investors, both current and prospective, with the ability to value the two companies based on their distinct business characteristics and make more targeted investment decisions based on those characteristics. Separating the two businesses will provide investors with a more targeted investment opportunity so that investors interested in companies in the casual food market will have the opportunity to acquire the stock of Bagger. • Resource Allocation and Capital Deployment . Allow each company to allocate resources, incentivize employees and deploy capital to capture the significant long-term opportunities in their respective markets. The Separation will enable each company’s management team to implement a capital structure, dividend policy and growth strategy tailored to each unique business. Both businesses are expected to have direct access to the debt and equity capital markets to fund their respective growth strategies. The Number of Shares You Will Receive For every share of DRH common stock you own at 5:00 p.m., Eastern time, on November 23, 2016, the record date for the Distribution, you will receive one share of Bagger common stock on the Distribution Date for the Separation. Treatment of Fractional Shares The distribution agent will not distribute any fractional shares of Bagger common stock to DRH stockholders. Instead, the Distribution agent for the Distribution will round up the fractional shares to the next highest whole number of shares. When and How You Will Receive the Distribution of Bagger Shares DRH will distribute the shares of Bagger common stock on December 25, 2016 to holders of record on the record date for the Distribution. The Distribution is expected to be completed following the OTC market closing on the Distribution Date for the Separation. DRH’s transfer agent and registrar, Islands Stock Transfer, Inc. will serve as transfer agent and registrar for the Bagger common stock and as distribution agent in connection with the Distribution. If you own DRH common stock as of 5:00 p.m., Eastern time, on the record date for the Distribution, the shares of Bagger common stock that you are entitled to receive in the Distribution will be issued electronically, as of the Distribution Date for the Separation, to your account as follows: • Registered Stockholders . If you own your shares of DRH stock directly, either in book-entry form through an account at Island Stock Transfer, Inc. and/or if you hold paper stock certificates, you will receive your shares of Bagger common stock by way of direct registration in book-entry form. Registration in book-entry form is a method of recording stock ownership when no physical paper share certificates are issued to stockholders, as is the case in the Distribution. On or shortly after the Distribution Date for the Separation, the distribution agent will mail to you an account statement that indicates the number of shares of Bagger common stock that have been registered in book-entry form in your name. Stockholders having any questions concerning the mechanics of having shares of our common stock registered in book-entry form may contact Island Stock Transfer, Inc. at the address set forth in “Summary—Questions and Answers About the Separation” in this information statement. • Beneficial Stockholders . Many DRH stockholders hold their shares of DRH common stock beneficially through a bank or brokerage firm. In such cases, the bank or brokerage firm would be said to hold the stock in “street name” and ownership would be recorded on the bank or brokerage firm’s books. If you hold your DRH common stock through a bank or brokerage firm, your bank or brokerage firm will credit your account for the shares of Bagger common stock that you are entitled to receive in the Distribution. If you have any questions concerning the mechanics of having shares of common stock held in “street name,” we encourage you to contact your bank or brokerage firm. Results of the Separation After the Separation, Bagger will be an independent, publicly traded company that directly or indirectly holds the assets and liabilities of the Spin Business. Immediately following the Separation, we expect to have approximately 443 stockholders of record, based on the number of registered stockholders of DRH common stock on November 1, 2016, applying a distribution ratio of one share of our common stock for each share of DRH common stock. At that time, we expect to have approximately 26,670,786 shares of Bagger common stock outstanding. The actual number of shares to be distributed will be determined on the record date. 16 Before the completion of the Separation, we will enter into a Transitional Service Agreement with DRH to provide a framework for our relationship with DRH after the Separation. This agreement will provide for the allocation between Bagger and DRH transitional services, such as employee matters, intellectual property matters, and certain other commercial relationships. For a more detailed description of this agreement, see “—Agreement with DRH” below. The Separation will not affect the number of outstanding shares of DRH common stock or any rights of DRH stockholders. Material U.S. Federal Income Tax Consequences of the Distribution The following is a discussion of the material U.S. federal income tax consequences of the Distribution to U.S. Holders (as defined below) of DRH common stock. This discussion is based on the Code, applicable Treasury regulations, administrative interpretations and court decisions as in effect as of the date of this information statement, all of which may change, possibly with retroactive effect. For purposes of this discussion, a “U.S. Holder” is a beneficial owner of DRH common stock that is for U.S. federal income tax purposes: • A citizen or resident of the United States; • A corporation, or other entity taxable as a corporation for U.S. federal income tax purposes, created or organized in or under the laws of the United States, any state therein or the District of Columbia; or • An estate or trust the income of which is subject to U.S. federal income taxation regardless of its source. This discussion addresses only the consequences of the Distribution to U.S. Holders that hold DRH common stock as a capital asset. It does not address all aspects of U.S. federal income taxation that may be important to a U.S. Holder in light of that stockholder’s particular circumstances, including alternative minimum tax and Medicare contribution tax consequences and tax consequences to a U.S. Holder subject to special rules, such as: • A financial institution, regulated investment company or insurance company; • A tax-exempt organization; • A dealer or broker in securities, commodities or foreign currencies; • A stockholder that holds DRH common stock as part of a hedge, appreciated financial position, straddle, conversion, or other risk reduction transaction; • A stockholder that holds DRH common stock in a tax-deferred account, such as an individual retirement account; or • A stockholder that acquired DRH common stock pursuant to the exercise of options or similar derivative securities or otherwise as compensation. If a partnership, or any entity treated as a partnership for U.S. federal income tax purposes, holds DRH common stock, the tax treatment of a partner in such partnership generally will depend on the status of the partners and the activities of the partnership. A partner in a partnership holding DRH common stock should consult its tax advisor regarding the tax consequences of the Distribution. This discussion of material U.S. federal income tax consequences is not a complete analysis or description of all potential U.S. federal income tax consequences of the Distribution. This discussion does not address tax consequences that may vary with, or are contingent on, individual circumstances. In addition, it does not address any U.S. federal, estate, gift or other non-income tax or any non-U.S., state or local tax consequences of the Distribution. Accordingly, each holder of DRH common stock should consult its tax advisor to determine the particular U.S. federal, state or local or non-U.S. income or other tax consequences of the Distribution to such holder. 17 The Separation Assuming that the Distribution, will qualify as a tax-free distribution within the meaning of Sections 355(a) and 361(c) of the Code, in general, for U.S. federal income tax purposes: • The Distribution will not result in the recognition of income, gain or loss by DRH or Bagger; • No gain or loss will be recognized by, and no amount will be included in the income of, U.S. Holders of DRH common stock upon the receipt of Bagger common stock; • The aggregate tax basis of the shares of Bagger common stock distributed in the Distribution to a U.S. Holder of DRH common stock will be determined by allocating the aggregate tax basis such U.S. Holder has in the shares of DRH common stock immediately before such Distribution between such DRH common stock and Bagger common stock in proportion to the relative fair market value of each immediately following the Distribution; • The holding period of any shares of Bagger common stock received by a U.S. Holder of DRH common stock in the Distribution will include the holding period of the shares of DRH common stock held by a U.S. Holder prior to the Distribution; and In general, if the Distribution, does not qualify as tax-free distribution within the meaning of Sections 355(a) and 361(c) of the Code, the Distribution will be treated as a taxable dividend to holders of DRH common stock in an amount equal to the fair market value of Bagger common stock received, to the extent of such holder’s ratable share of DRH’s earnings and profits. In addition, if the Distribution, does not qualify as a tax-free transaction under Sections, 355 and 361 of the Code, DRH will recognize taxable gain, which could result in significant tax to DRH. Even if the Distribution qualifies as a tax-free transaction under Sections 355 and 361 of the Code, the Distribution will be taxable to DRH under Section355(e) of the Code if 50 percent or more of either the total voting power or the total fair market value of the stock of DRH or our common stock is acquired as part of a plan or series of related transactions that includes the Distribution. If Section355(e) applies as a result of such an acquisition, DRH would recognize taxable gain as described above, but the Distribution would generally be tax-free to holders of DRH common stock. Information Reporting and Backup Withholding U.S. Treasury regulations generally require holders who own at least five percent of the total outstanding stock of DRH (by vote or value) and who receive Bagger common stock pursuant to the Distribution to attach to their U.S. federal income tax return for the year in which the Distribution occurs a detailed statement setting forth certain information relating to the tax-free nature of the Distribution. DRH and/or we will provide the appropriate information to each holder upon request, and each such holder is required to retain permanent records of this information. The Company is required under IRC Section 6045B to furnish information to the shareholders reporting the transaction by January 15, 2017. The information will be provided either via a form to each shareholder or by posting the information on our website. The consummation of the Distribution is conditioned upon the receipt of an opinion of its independent tax accountant to the effect that the Distribution will qualify as a tax-free transaction under Sections 355(a) and 361(c) of the Code (the “Tax Opinion”). The tax accountant’s ability to provide the Tax Opinion will depend on the absence of changes in existing facts or law between the date of this information statement and the closing date of the Distribution. If any of the representations, covenants or assumptions on which the tax opinion is based is inaccurate, the tax accountant may not be able to provide the Tax Opinion or the tax consequences of the Distribution could differ from those described below. An opinion of the tax accountant does not preclude the IRS or the courts from adopting a contrary position. Appraisal Rights No DRH stockholder will have any appraisal rights in connection with the Separation. Listing and Trading of Our Common Stock As of the date of this information statement, there is no public market for our common stock. We expect to apply for the Bagger common stock to be listed on the over the counter market under the ticker symbol “Bagger.” Trading Between Record Date and Distribution Date Beginning on the record date for the Distribution and continuing up to and including the Distribution Date for the Separation, we expect there will be two markets in DRH common stock: a “regular-way” market and an “ex-distribution” market. Shares of DRH common stock that trade on the “regular-way” market will trade with an entitlement to receive shares of Bagger common stock in the Distribution. Shares that trade on the “ex-distribution” market will trade without an entitlement to receive shares of Bagger common stock in the Distribution. Therefore, if you sell shares of DRH common stock in the “regular-way” market after 5:00p.m., Eastern time, on the record date for the Distribution and up to and including through the Distribution Date, you will be selling your right to receive shares of Bagger common stock in the Distribution. If you own shares of DRH common stock at 5:00p.m., Eastern time, on the record date for the Distribution and sell those shares in the “ex-distribution” market, up to and including through the Distribution Date, you will still receive the shares of Bagger common stock that you would be entitled to receive in respect of your ownership, as of the record date, of the shares of DRH common stock that you sold. 18 Furthermore, beginning on November 24, 2016 and continuing up to and including the Distribution Date for the Separation, we expect there will be a “when-issued” market in our common stock. “When-issued” trading refers to a sale or purchase made conditionally because the security has been authorized but not yet issued. The “when-issued” trading market will be a market for shares of Bagger common stock that will be distributed to DRH stockholders on the Distribution Date. If you own shares of DRH common stock at 5:00p.m., Eastern time, on the record date, you would be entitled to receive shares of our common stock in the Distribution. You may trade this entitlement to receive shares of Bagger common stock, without trading the shares of DRH common stock you own, in the “when-issued” market. On the first trading day following the Distribution Date, we expect “when-issued” trading with respect to Bagger common stock will end and “regular-way” trading in Bagger common stock will begin. Conditions to the Distribution We expect the Distribution will be effective on December 25, 2016, the Distribution Date, provided that, the following conditions will have been satisfied or waived by DRH in its sole discretion: • The DRH Board of Directors will have approved the Distribution and will not have abandoned the Distribution or terminated the Separation at any time prior to the Distribution; • The SEC will have declared effective our registration statement on Form 10, under the Exchange Act, no stop order suspending the effectiveness of our registration statement on Form 10 will be in effect and no proceedings for such purpose will have been instituted or threatened by the SEC, and this information statement will have been mailed to the holders of DRH common stock as of the record date for the Distribution or in connection with the delivery of a notice of internet availability of this information statement to such holders, posted on the internet; • All actions and filings necessary or appropriate under applicable federal, state or other securities laws or “blue sky” laws and the rules and regulations thereunder will have been taken and, where applicable, become effective or accepted; • The Transitional Service Agreement will have been executed and delivered by the parties thereto; • DRH will have received a tax opinion (which will not have been revoked or modified in any material respect), reasonably satisfactory to DRH, to the effect that, for U.S. federal income tax purposes, (i)Distribution will qualify as a “reorganization” within the meaning of Section368(a)(1)(D) of the Code and (ii)the Distribution will qualify as a tax-free transaction under Sections 355(a) and 361(c) of the Code; • No order, injunction or decree issued by any governmental authority of competent jurisdiction or other legal restraint or prohibition preventing the consummation of the Separation or any of the transactions related thereto will be in effect; • Any governmental approvals and consents and any material permits, registrations and consents from third parties, in each case, required for the consummation of the Separation will have been obtained; The fulfillment of the foregoing conditions will not create any obligations on DRH’s part to effect the Separation, and the DRH Board of Directors has reserved the right, in its sole discretion, to abandon, modify or change the terms of the Separation, including by accelerating or delaying the timing of the consummation of all or part of the Distribution, at any time prior to the Distribution Date. Transitional Services Agreement As part of the Separation, Bagger will enter into a Transitional Services Agreement with DRH to effect the Separation and provide a framework for our relationships with DRH after the Separation. This agreement will govern the relationships between Bagger and DRH subsequent to the Separation. The Transitional Services Agreement will set forth the terms on which DRH will provide to Bagger, and Bagger will provide to DRH, on a transitional basis, certain services or functions that the companies historically have shared. Transition services will include various administrative and information technology services. We expect the agreement will provide for the provision of certain specified transition services, generally for a period not less than one year. Compensation for transition services will be based to the extent possible, on actual cost. There will be no change in the first year for the various transitional services. 19 Transferability of Shares of Our Common Stock The shares of Bagger common stock that you will receive in the Distribution will be freely transferable, unless you are considered an “affiliate” of Bagger under Rule144 under the Securities Act. Persons who can be considered our affiliates after the Separation generally include individuals or entities that directly, or indirectly through one or more intermediaries, control, are controlled by or are under common control with Bagger, and may include certain of our officers and Directors. In addition, individuals who are affiliates of DRH on the Distribution Date may be deemed to be affiliates of ours. We estimate that our Directors and executive officers, who may be considered “affiliates” for purposes of Rule 144, will beneficially own approximately 11,440,981 shares of our common stock immediately following the Separation. See “Ownership of Common Stock by Certain Beneficial Owners and Management” included elsewhere in this information statement. Our affiliates may sell shares of our common stock received in the Distribution only: • Under a registration statement that the SEC has declared effective under the Securities Act; or • Under an exemption from registration under the Securities Act, such as the exemption afforded by Rule144. In general, under Rule 144 as currently in effect, an affiliate will be entitled to sell, within any three-month period, a number of shares of our common stock that does not exceed the greater of: • One percent of our common stock then outstanding; or • The average weekly trading volume of our common stock during the four calendar weeks preceding the filing of a notice on Form144 for the sale. Rule144 also includes notice requirements and restrictions governing the manner of sale for sales by our affiliates. Sales may not be made under Rule 144 unless certain information about us is publicly available. Reason for Furnishing this Information Statement This information statement is being furnished solely to provide information to DRH stockholders who are entitled to receive shares of Bagger common stock in the Distribution. The information statement is not, and is not to be construed as, an inducement or encouragement to buy, hold or sell any Bagger securities. We believe the information contained in this information statement is accurate as of the date set forth on the cover. Changes may occur after that date and neither DRH nor Bagger undertake any obligation to update such information except in the normal course of our respective public disclosure obligations. DIVIDEND POLICY The declaration and amount of all dividends to holders of Bagger common stock will be at the discretion of Bagger’s Board of Directors and will depend upon many factors, including Bagger’s financial condition, earnings, cash flows, capital requirements of our business, covenants associated with our debt obligations, legal requirements, regulatory constraints, industry practice and any other factors the Board of Directors deems relevant. 20 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following discussion and analysis of our financial condition should be read in conjunction with our consolidated financial statements and the related notes to those statements included elsewhere in this document.The following discussion contains, in addition to historical information, forward-looking statements that include risks and uncertainties.Our actual results may differ materially from those anticipated in these forward-looking statements as a result of certain factors, including those set forth under the heading “Risk Factors” and elsewhere in this document. Overview Launched in January 2008, Bagger Dave's is a unique, full-service, ultra-casual restaurant and bar concept. We have worked to create a concept that provides a warm, inviting and entertaining atmosphere through a friendly and memorable guest experience. Bagger Dave's specializes in locally-sourced, never-frozen prime rib recipe burgers, all-natural lean turkey burgers, hand-cut fries, locally crafted beers on draft, hand-dipped milk shakes, salads, black bean turkey chili and much more, delivered in a warm, hip atmosphere with friendly "full" service. The concept differentiates itself from other full-service casual dining establishments by the absence of walk-in freezers and microwaves, substantiating our fresh food offerings. The concept focuses on local flair of the city in which the restaurant resides by showcasing historical photos. Running above the dining room and bar, the concept features an electric train; a feature which was the genesis of Bagger Dave's logo. Our Growth Strategies and Outlook Our strategy is comprised of the following key growth components: – deliver comparable restaurant sales growth byproviding our guest with an exceptional experience and executing effective marketing and advertising strategies; – leverage our operating expertise to grow profit margins; and – pursue disciplined restaurant growth through organic expansion in areas in proximity to our current locations. We have established a patient and disciplined strategy for opening new restaurants which is: finding an ideal location that aligns with Bagger Dave's core demographic, with a goal of producing a cash-on-cash return of greater than 30.0%, based on projected average unit volumes, initial cash investment and lease rates. The Company opened five new restaurants and closed 11 underperforming restaurants in 2015. Performance Indicators We use several metrics to evaluate and improve each restaurant's performance that include: sales growth, ticket times, guest satisfaction, hourly compensation costs and food, beverage and packaging costs. 21 We also use the following key performance indicators in evaluating restaurant performance: - Average Unit Volumes.
